DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (2017/0357842) in view of Jo et al. (2019/0204969).

Regarding claim 1, Park teaches a sensor assembly comprising: a cover layer (30; Fig 3; Fig 4; Fig 5; Fig 7) molded from a first material to have a planar surface (Fig 3; Fig 4; Fig 5; Fig 7) and non-uniform thickness (Fig 3; Fig 4; Fig 5; Fig 7), wherein a thickness of the first material at a first region of the cover layer is less than a thickness of the first material surrounding the first region (Fig 7 shows thickness in the first region (central region) is less than thickness in the second region (edge region)), and wherein the first region forms an opening, opposite the planar surface, in the cover layer (para [0038] The cover glass 30 may include a first surface 31 facing the display panel 10 and a second surface 32 which is an outer surface of the display device. The first surface 31 of the cover glass 30 may be defined with an arch-shaped groove 33 in which the fingerprint recognition sensor 20 is accommodated.); and a first sensor apparatus (20; Fig 7) disposed within the opening formed by the first region (Fig 7) and bonded directly to the cover layer (para [0061] The cover glass 30 may be defined with a groove 33 on a first surface 31 which faces the display panel 10, in order to accommodate the fingerprint recognition sensor 20, and the fingerprint recognition sensor 20 accommodated in the groove 33 may be fixed to the cover glass 30 by an adhesive member 25); the first sensor apparatus being configured to transmit and receive sensing signals through a portion of the planar surface coinciding with the first region (Fig 7 shows the fingerprint sensor located under the thinned out portion which is capable to transmitting the receiving sensing signals).
Park fails to teach, the first sensor apparatus being configured to transmit and receive capacitive sensing signals; as claimed.
Jo teaches a sensing assembly comprising a sensor apparatus being configured to transmit and receive first capacitive sensing signals (Fig 1; para [0043] The fingerprint sensor may sense the fingerprint of the user, using a difference between a first capacitance of a first capacitor formed between the sensing electrodes FSE and the ridge regions and a second capacitance of a second capacitor formed between the sensing electrodes FSE and the valley regions.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have substituted the sensor of Park with the capacitive sensor as taught by Jo, because it is well known in the art to perform fingerprint sensing using capacitive sensing; in order to yield predictable results of performing fingerprint sensing.

Regarding claim 2, Park and Jo teaches the sensor assembly as explained for claim 1 above.
Park and Jo fails to teach wherein the first material comprises plastic, mylar, epoxy molding compound, or polymer; as claimed.
Examiner takes official notice, that it is well known in the art to form cover layer of first material comprising plastic, mylar, epoxy molding compound, or polymer; in order to provide protection to internal elements from damages. (Evidential support for such official notice is found in Vampola et al. (2020/0348790)).

Regarding claim 3, Park teaches the sensor assembly of claim 1, wherein the first sensor apparatus comprises a fingerprint sensor (para [0068] The fingerprint recognition sensor 20) configured to detect a fingerprint on the portion of the planar surface coinciding with the first region (Fig 7; para [0036] Any commonly used fingerprint recognition sensor may be applied to an exemplary embodiment of the present disclosure without limitation. The fingerprint recognition sensor 20 may include a plurality of sensing electrodes arranged in a matrix form and a plurality of driving electrodes connected to the sensing electrodes.).
Park fails to teach based on changes in the first capacitive sensing signals; as claimed.
Jo teaches the sensor assembly wherein the first sensor apparatus comprises a fingerprint sensor configured to detect a fingerprint on the portion of the planar surface coinciding with the first region based on changes in the first capacitive sensing signals (para [0043] The fingerprint sensor may sense the fingerprint of the user, using a difference between a first capacitance of a first capacitor formed between the sensing electrodes FSE and the ridge regions and a second capacitance of a second capacitor formed between the sensing electrodes FSE and the valley regions.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have substituted the sensor of Park with the capacitive sensor as taught by Jo, because it is well known in the art to perform fingerprint sensing using capacitive sensing; in order to yield predictable results of performing fingerprint sensing.

Regarding claim 4, Park teaches the sensor assembly of claim 1, wherein the first sensor apparatus is bonded directly to the cover layer using a glue (para [0061] The cover glass 30 may be defined with a groove 33 on a first surface 31 which faces the display panel 10, in order to accommodate the fingerprint recognition sensor 20, and the fingerprint recognition sensor 20 accommodated in the groove 33 may be fixed to the cover glass 30 by an adhesive member 25.).

Regarding claim 11, Park teaches a method of manufacturing a sensor assembly comprising: molding a first material to form a cover layer (30; Fig 3; Fig 4; Fig 5; Fig 7) having a planar surface (Fig 3; Fig 4; Fig 5; Fig 7) and non-uniform thickness (Fig 3; Fig 4; Fig 5; Fig 7), wherein a thickness of the first material at a first region of the cover layer is less than a thickness of the first material surrounding the first region (Fig 7 shows thickness in the first region (central region) is less than thickness in the second region (edge region)); and wherein the first region forms an opening , opposite the planar surface, in the cover layer (para [0038] The cover glass 30 may include a first surface 31 facing the display panel 10 and a second surface 32 which is an outer surface of the display device. The first surface 31 of the cover glass 30 may be defined with an arch-shaped groove 33 in which the fingerprint recognition sensor 20 is accommodated.); and disposing a first sensor apparatus (20; Fig 7) within the opening formed by the first region (Fig 7); the first sensor apparatus being bonded directly to the cover layer (para [0061] The cover glass 30 may be defined with a groove 33 on a first surface 31 which faces the display panel 10, in order to accommodate the fingerprint recognition sensor 20, and the fingerprint recognition sensor 20 accommodated in the groove 33 may be fixed to the cover glass 30 by an adhesive member 25) and configured to transmit and receive sensing signals through a portion of the planar surface coinciding with the first region (Fig 7 shows the fingerprint sensor located under the thinned out portion which is capable to transmitting the receiving sensing signals).
Park fails to teach, the first sensor apparatus being configured to transmit and receive capacitive sensing signals; as claimed.
Jo teaches a sensing assembly comprising a sensor apparatus being configured to transmit and receive first capacitive sensing signals (Fig 1; para [0043] The fingerprint sensor may sense the fingerprint of the user, using a difference between a first capacitance of a first capacitor formed between the sensing electrodes FSE and the ridge regions and a second capacitance of a second capacitor formed between the sensing electrodes FSE and the valley regions.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have substituted the sensor of Park with the capacitive sensor as taught by Jo, because it is well known in the art to perform fingerprint sensing using capacitive sensing; in order to yield predictable results of performing fingerprint sensing.

Regarding claim 12, Park and Jo teaches the method as explained for claim 11 above.
Park and Jo fails to teach wherein the first material comprises plastic or polymer; as claimed.
Examiner takes official notice, that it is well known in the art to form cover layer of first material comprising plastic or polymer; in order to provide protection to internal elements from damages. (Evidential support for such official notice is found in Vampola et al. (2020/0348790)).

Regarding claim 13, Park teaches the method of claim 11, wherein the first sensor apparatus comprises a fingerprint sensor (para [0068] The fingerprint recognition sensor 20) configured to detect a fingerprint on the portion of the planar surface coinciding with the first region (Fig 7; para [0036] Any commonly used fingerprint recognition sensor may be applied to an exemplary embodiment of the present disclosure without limitation. The fingerprint recognition sensor 20 may include a plurality of sensing electrodes arranged in a matrix form and a plurality of driving electrodes connected to the sensing electrodes.).
Park fails to teach based on changes in the first capacitive sensing signals; as claimed.
Jo teaches the sensor assembly wherein the first sensor apparatus comprises a fingerprint sensor configured to detect a fingerprint on the portion of the planar surface coinciding with the first region based on changes in the first capacitive sensing signals (para [0043] The fingerprint sensor may sense the fingerprint of the user, using a difference between a first capacitance of a first capacitor formed between the sensing electrodes FSE and the ridge regions and a second capacitance of a second capacitor formed between the sensing electrodes FSE and the valley regions.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have substituted the sensor of Park with the capacitive sensor as taught by Jo, because it is well known in the art to perform fingerprint sensing using capacitive sensing; in order to yield predictable results of performing fingerprint sensing.

Regarding claim 14, Park teaches the method of claim 11, wherein the first sensor apparatus is bonded directly to the cover layer using a glue (para [0061] The cover glass 30 may be defined with a groove 33 on a first surface 31 which faces the display panel 10, in order to accommodate the fingerprint recognition sensor 20, and the fingerprint recognition sensor 20 accommodated in the groove 33 may be fixed to the cover glass 30 by an adhesive member 25.).

Claims 5, 7, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (2017/0357842) in view of Jo et al. (2019/0204969) as applied to claim 1 and 11 above, and further in view of Chau et al. (2021/0019487).

Regarding claim 5, Park teaches the sensor assembly as explained for claim 1 above.
Park fails to teach further comprising: a second sensor apparatus disposed beneath the planar surface of the cover layer, in a second region surrounding the first region, the second sensor apparatus being configured to transmit and receive second capacitive sensing signals through a portion of the planar surface coinciding with the second region; as claimed.
Chau teaches a sensor assembly comprising: a first sensor apparatus (sensing layer 520; Fig 5C) and a second sensor apparatus disposed beneath the planar surface of the cover layer (Fig 3 shows PMUT arranged in an array), in a second region surrounding the first region (sensing layer 520 of Fig 5C; para [0061] For an ultrasonic fingerprint sensor, the sensing layer may comprise an array of ultrasonic transducers (e.g., PMUTs 100 of FIG. 1A, PMUTs 100′ of FIG. 1B, or bulk piezo actuator elements) that may be used emit and detect ultrasonic waves. Contact layer 530 overlays sensing layer 520, where the outer surface of contact layer 530 is contact surface 540) (Note: given the sensing layer is made up of array of ultrasonic transducers and how it extend from one end to another, it will comprise second sensor apparatus in second region surrounding the first region), the second sensor apparatus being configured to transmit and receive second sensing signals through a portion of the planar surface coinciding with the second region (Fig 5C).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have combined the teachings of Park with the teachings of Chau, in order to yield predictable results of providing device with an array of sensors and thus providing an improved device.

Park and Chau fails to teach, the second sensor apparatus being configured to transmit and receive second capacitive sensing signals; as claimed.
Jo teaches a sensing assembly comprising the sensor apparatus being configured to transmit and receive capacitive sensing signals (Fig 1; para [0043] The fingerprint sensor may sense the fingerprint of the user, using a difference between a first capacitance of a first capacitor formed between the sensing electrodes FSE and the ridge regions and a second capacitance of a second capacitor formed between the sensing electrodes FSE and the valley regions.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have substituted the sensor of Park and Chau with the capacitive sensor as taught by Jo, because it is well known in the art to perform fingerprint sensing using capacitive sensing; in order to yield predictable results of performing fingerprint sensing.

Regarding claim 7, Park, Jo and Chau teaches the sensor assembly as explained for claim 5 above. Further it would have been obvious to one of ordinary skill in the art before the filing date of present application to have applied the teachings of Baker of bonding the sensor to the cover layer using an adhesive in order to yield predictable results of providing a sensor apparatus; wherein the sensor apparatus is bonded to a region of a cover layer using an adhesive, and thus providing improved structure.

Regarding claim 15 and 16, which are similar in scope to claims 5 and 7, therefore claims 15 and 16 are rejected same as claims 5 and 7 as explained above.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (2017/0357842) in view of Jo et al. (2019/0204969) as applied to claim 1 above, and further in view of Chau et al. (2021/0019487) as applied to claim 5 above, and further in view of Islam et al. (2017/0005707).

Regarding claim 6, Park, Jo and Chau teaches the sensor assembly as explained for claim 5 above.
Park, Jo and Chau fails to teach, wherein the second sensor apparatus comprises a proximity sensor configured to detect a position of an input object relative to the portion of the planar surface coinciding with the second region based on changes in the second capacitive sensing signals; as claimed.
Islam teaches a communication device comprising a sensor apparatus (204; Fig 2); wherein the second sensor apparatus comprises a proximity sensor configured to detect a position of an input object relative to the portion of the planar surface coinciding with the second region based on changes in the second capacitive sensing signals (para [0030] The set of sensors 204 are configured to detect an object at or near the communication device 102, such as a user's hand or other body part. Such sensors include at least the antenna elements of the array 110 configured as sensor elements 112. For a device that includes additional sensors, such as the fixed edge 106 and corner 104 sensors, coupled to or included within the communication device 100, the set of sensors 204 can also use these fixed sensors to provide sensor input that indicates an object blocking some of the antenna elements but not blocking other of the antenna elements of the antenna array 206. For the embodiment where the sensors 204 include one or more fixed sensors, the antenna elements can be switchable between two states, namely, an active element and a passive elements, with the sensor functionality being performed solely by the fixed sensors. The sensors within sensor array 204 can be any suitable sensor including, but not limited to, capacitive sensors and/or infrared sensors that detect proximity of an object. Moreover, the fixed sensors can be located on other parts of the communication device 100 such as the back of the communication device).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have combined the teachings of Park, Jo and Chau with the teachings of Islam, because this will provide additional function of detecting proximity of the object/finger with respect to the sensing device and can be further.

Claims 8, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (2017/0357842) in view of Jo et al. (2019/0204969) as applied to claim 1 and 11 above, and further in view of Chau et al. (2021/0019487) as applied to claim 5 and 15 above, and further in view of Dangelmaier et al. (2020/0189908).

Regarding claim 8, Park, Jo and Chau teaches the sensor assembly as explained for claim 5 above.
Park, Jo and Chau fails to teach wherein the second sensor apparatus is coupled to the first sensor apparatus via wire bonds; as claimed.
Dangelmaier teaches an sensor assembly comprising a first sensor apparatus (first sensor component; Fig 4) and a second sensor apparatus (second sensor component; Fig 4); wherein the second sensor apparatus is coupled to the first sensor apparatus via wire bonds (Fig 4; para [0036] In example implementation 400 of FIG. 4, a first sensor component is aligned with the signal port and communicatively coupled to the second sensor component that is not aligned with the signal port. The first sensor component and the second sensor component may be electrically connected via a wire that is bonded to the first sensor component and the second sensor component. Accordingly, the first sensor component and the second sensor component may be used to measure a parameter of the environment via the signal port as described herein).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have combined the teachings of Park, Jo and Chau with the teachings of Dangelmaier, because this will provide mechanism to use different sensors collectively to perform additional functions, thus improving the device functionality.

Regarding claim 17, which is similar in scope to claim 8, therefore claim 17 is rejected same as claim 8 as explained above.

Claims 9, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (2017/0357842) in view of Jo et al. (2019/0204969) as applied to claim 1 and 11 above, and further in view of Chau et al. (2021/0019487) as applied to claim 5 and 15 above, and further in view of Dangelmaier et al. (2020/0189908) as applied to claim 8, 17 above, and further in view of Endean et al. (2018/0327255).

Regarding claim 9, Park, Jo, Chau and Dangelmaier teaches the sensor assembly as explained for claim 8 above.
Park, Jo, Chau and Dangelmaier fails to teach wherein the wire bonds are encapsulated in a sealing material disposed between the first sensor apparatus and the second sensor apparatus; as claimed.
Endean teaches an multi-sensor integrated sensor devices comprising wire bonds are encapsulated in a sealing material disposed between the first sensor apparatus and the second sensor apparatus (para [0049] Example 7 includes the device of any of examples 1-6, wherein the first sensor die is electrically coupled to at least one of the first plurality of direct feedthrough electrical conductors by at least one wire bond sealed within the first sensor cavity; and wherein the second sensor die is electrically coupled to at least one of the second plurality of direct feedthrough electrical conductors by at least one wire bond sealed within the second sensor cavity.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have combined the teachings of Park, Jo, Chau and Dangelmaier with the teachings of Endean, in order to yield predictable results of providing protection to the wire bonds and preventing it from being damaged, thus improving the device functionality.

Regarding claim 18, which is similar in scope to claim 9, therefore claim 18 is rejected same as claim 9 as explained above.

Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (2017/0357842) in view of Jo et al. (2019/0204969) as applied to claims 1 and 11 above, and further in view of Young et al. (2017/0061193).

Regarding claim 10, Park and Jo teaches the sensor assembly as explained for claim 1 above.
Park and Jo fails to teach wherein an underside of the cover layer is painted a first color, and wherein the underside of the cover layer is opposite the planar surface; as claimed.
Young teaches a sensor assembly wherein an underside of the cover layer is painted a first color (Fig 3; para [0048] The embodiment of FIG. 3 comprises a glass cover layer 301 (“Glass Facesheet”) comprising a printed ink layer 322 on its bottom surface (“ink layer”) and an input surface 302 for a finger 140 at its top surface), and wherein the underside of the cover layer is opposite the planar surface (Fig 3).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have combined the teachings of Park and Jo with the teachings of Young, because this will provide some opaqueness or decorative cosmetic features to outline the fingerprint sensor and provide additional structural rigidity (Young: para [0049], [0058]).

Regarding claim 19, which is similar in scope to claim 10, therefore claim 19 is rejected same as claim 10 as explained above.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (2017/0357842) in view of Chau et al. (2021/0019487) and Islam et al. (2017/0005707).

Regarding claim 20, Park teaches a sensor assembly comprising: a cover layer (30; Fig 3; Fig 4; Fig 5; Fig 7) molded from a first material to have a planar surface (Fig 3; Fig 4; Fig 5; Fig 7) and non-uniform thickness (Fig 3; Fig 4; Fig 5; Fig 7), wherein a thickness of the first material at a first region of the cover layer is less than a thickness of the first material surrounding the first region (Fig 7 shows thickness in the first region (central region) is less than thickness in the second region (edge region)), and wherein the first region forms an opening, opposite the planar surface, in the cover layer (para [0038] The cover glass 30 may include a first surface 31 facing the display panel 10 and a second surface 32 which is an outer surface of the display device. The first surface 31 of the cover glass 30 may be defined with an arch-shaped groove 33 in which the fingerprint recognition sensor 20 is accommodated.); a fingerprint sensor (20; Fig 7) disposed within the opening formed by the first region (Fig 7) and bonded directly to the cover layer (para [0061] The cover glass 30 may be defined with a groove 33 on a first surface 31 which faces the display panel 10, in order to accommodate the fingerprint recognition sensor 20, and the fingerprint recognition sensor 20 accommodated in the groove 33 may be fixed to the cover glass 30 by an adhesive member 25); the fingerprint sensor being configured to detect a fingerprint on a portion of the planar surface coinciding with the first region (Fig 7 shows the fingerprint sensor located under the thinned out portion which is capable to transmitting the receiving sensing signals).

Park fails to teach a proximity sensor disposed beneath the planar surface of the cover layer, in a second region surrounding the first region, the proximity sensor configured to detect a position of an input object relative to the portion of the planar surface coinciding with the second region; as claimed.
Chau teaches a sensor assembly comprising: a cover layer (590; Fig 5C) molded from a first material to have a planar surface (Fig 5C shows the contact layer 595 and when viewed at close would have section/portion to have planer surface) and non-uniform thickness (Fig 5C; para [0029] ultrasonic fingerprint sensors having contact layers with non-uniform thickness), wherein a thickness of the first material at a first region of the cover layer is less than a thickness of the first material surrounding the first region (Fig 5C shows thickness in the first region (central region) is less than thickness in the second region (edge region)); and a fingerprint sensor (sensing layer 520; Fig 5C; para [0066] Fig 5C; para [0066] FIG. 5C illustrates a cross section view of an ultrasonic fingerprint sensor 580) disposed beneath the planar surface of the cover layer (Fig 5C), within the first region (Fig 5C); the fingerprint sensor being configured to transmit and receive sensing signals through a portion of the planar surface coinciding with the first region (para [0067]  Due to the varying thickness of contact layer 590, an ultrasonic beam sent from sensing layer 520 at a direction perpendicular to the surface of sensing layer 520 would be reflected at contact surface 595 to a different location on sensing layer 520 than the location from which the ultrasonic beam was transmitted (with the exception of a region of contact layer 560 parallel to sensing layer 520).); and a second sensor apparatus disposed beneath the planar surface of the cover layer (Fig 3 shows PMUT arranged in an array), in a second region surrounding the first region (sensing layer 520 of Fig 5C; para [0061] For an ultrasonic fingerprint sensor, the sensing layer may comprise an array of ultrasonic transducers (e.g., PMUTs 100 of FIG. 1A, PMUTs 100′ of FIG. 1B, or bulk piezo actuator elements) that may be used emit and detect ultrasonic waves. Contact layer 530 overlays sensing layer 520, where the outer surface of contact layer 530 is contact surface 540) (Note: given the sensing layer is made up of array of ultrasonic transducers and how it extend from one end to another, it will comprise second sensor apparatus in second region surrounding the first region), the second sensor apparatus being configured to transmit and receive second sensing signals through a portion of the planar surface coinciding with the second region (Fig 5C).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have combined the teachings of Park with the teachings of Chau, in order to yield predictable results of providing device with an array of sensors and thus providing an improved device.

Park and Chau fails to teach a proximity sensor disposed beneath the planar surface of the cover layer, in a second region surrounding the first region, the proximity sensor configured to detect a position of an input object relative to the portion of the planar surface coinciding with the second region; as claimed.

Islam teaches a communication device comprising a sensor apparatus (204; Fig 2); wherein the second sensor apparatus comprises a proximity sensor configured to detect a position of an input object relative to the portion of the planar surface coinciding with the second region based on changes in the second capacitive sensing signals (para [0030] The set of sensors 204 are configured to detect an object at or near the communication device 102, such as a user's hand or other body part. Such sensors include at least the antenna elements of the array 110 configured as sensor elements 112. For a device that includes additional sensors, such as the fixed edge 106 and corner 104 sensors, coupled to or included within the communication device 100, the set of sensors 204 can also use these fixed sensors to provide sensor input that indicates an object blocking some of the antenna elements but not blocking other of the antenna elements of the antenna array 206. For the embodiment where the sensors 204 include one or more fixed sensors, the antenna elements can be switchable between two states, namely, an active element and a passive elements, with the sensor functionality being performed solely by the fixed sensors. The sensors within sensor array 204 can be any suitable sensor including, but not limited to, capacitive sensors and/or infrared sensors that detect proximity of an object. Moreover, the fixed sensors can be located on other parts of the communication device 100 such as the back of the communication device).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have combined the teachings of Park and Chau with the teachings of Islam, because this will provide additional function of detecting proximity of the object/finger with respect to the sensing device and can provide added functionality.

Response to Arguments
Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive. Remarks on page 7-9 regarding claim 1, are directed towards amended claim limitations which were not presented earlier in the manner they are now. This changes the scope of the claim. Upon treating the amended claim limitations on merit, newly cited prior art Park in combination with other previously relied upon prior art teaches the amended claim limitations. Further remarks on page 10 regarding claims 11 and 20 are also not persuasive for the same reasons as provided for claim 1 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREMAL R PATEL/Primary Examiner, Art Unit 2623